Matter of Zaid v Burke (2016 NY Slip Op 05453)





Matter of Zaid v Burke


2016 NY Slip Op 05453


Decided on July 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Zaid v Burke2016ny054531695 94/16 -2830This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on July 7, 2016Sweeny, J.P., Renwick, Moskowitz, Kapnick, Gesmer, JJ.1695 94/16 -2830[*1]In re Zaid Zaid, Petitioner,Hon. James M. Burke, etc., et al., Respondents.Gerald J. McMahon, New York, for petitioner.Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. James M. Burke, respondent.Cyrus R. Vance, Jr., District Attorney, New York (Adam Maltz of counsel), for Cyrus R. Vance, Jr., 
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
An order of a Justice of this Court dated April 11, 2016 reducing petitioner's bail to $1,000,000 bond or cash, and an order of this Court entered May 12, 2016 (M-1895) maintaining those bail conditions are vacated based on newly submitted information, and any bail or remand conditions set by Supreme Court are continued without prejudice to any further applications before that court.
ENTERED: JULY 7, 2016
DEPUTY CLERK